UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): November 6, 2015 Navient Student Loan Trust 2014-7 (Exact name of issuer as specified in its charter) Navient Funding, LLC (Exact name of Depositor as specified in its charter) Navient Solutions, Inc. (Exact name of Sponsor as specified in its charter) Delaware 333-190926 333-190926-09 04-3480392 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification Number) c/o Deutsche Bank Trust Company Delaware 60 Wall Street, 27th Floor Mailstop NYC 60 2720 New York, New York (Address of principal executive offices) Issuer’s telephone number, including area code: 703-984-5858 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The transaction documents for the Navient Student Loan Trust 2014-7 (the “Trust”) were amended on November 6, 2015 to permit Navient Corporation (“Navient Corporation”) to provide loans to the Trust under a revolving credit agreement at Navient Corporation’s discretion. In connection with the foregoing, the following agreements were executed and delivered by the respective parties thereto: (a)the Omnibus Amendment to Administration Agreements and Indentures, dated as of November 6, 2015, among Navient Solutions, Inc., as Administrator, Servicer and Depositor, the Trust and certain other trusts identified therein (collectively, the “Trusts”), Deutsche Bank National Trust Company, not in its individual capacity but solely as Indenture Trustee for each of the Trusts, and Navient Investment Corporation, as sole Excess Distribution Certificateholder of each of the Trusts; and (b) the Revolving Credit Agreement, dated as of November 6, 2015, among Navient Corporation, as Lender, and each of the Trusts. Item 9.01 Financial Statements and Exhibits Exhibits Omnibus Amendment to Administration Agreements and Indentures, dated as of November 6, 2015, among Navient Solutions, Inc. as Administrator, Servicer and Depositor, the SLM Student Loan Trust2010-1 Trust and certain other trusts identified therein (collectively, the “Trusts”), Deutsche Bank National Trust Company, not in its individual capacity but solely as Indenture Trustee for each of the Trusts, and Navient Investment Corporation, as sole Excess Distribution Certificateholder of each of the Trusts (incorporated by reference from Exhibit 99.1 to Form 8-K filed on November 13, 2015, by SLM Student Loan Trust 2010-1, as Issuer, and Navient Funding LLC, as depositor (File Nos. 333-141930 and 333-141930-16)). Revolving Credit Agreement, dated as of November 6, 2015, among Navient Corporation, as Lender, and each of the Trusts (incorporated by reference from Exhibit 99.2 to Form 8-K filed on November 13, 2015, by SLM Student Loan Trust 2010-1, as Issuer, and Navient Funding LLC, as depositor (File Nos. 333-141930 and 333-141930-16)). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the issuing entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. NAVIENT STUDENT LOAN TRUST 2014-7 By:Navient Funding, LLC Dated:November 13, 2015 By:/s/ Mark D. Rein Name:Mark D. Rein Title:Vice President INDEX TO EXHIBITS Exhibit Number Description Omnibus Amendment to Administration Agreements and Indentures, dated as of November 6, 2015, among Navient Solutions, Inc. as Administrator, Servicer and Depositor, the SLM Student Loan Trust2010-1 Trust and certain other trusts identified therein (collectively, the “Trusts”), Deutsche Bank National Trust Company, not in its individual capacity but solely as Indenture Trustee for each of the Trusts, and Navient Investment Corporation, as sole Excess Distribution Certificateholder of each of the Trusts (incorporated by reference from Exhibit 99.1 to Form 8-K filed on November 13, 2015, by SLM Student Loan Trust 2010-1, as Issuer, and Navient Funding LLC, as depositor (File Nos. 333-141930 and 333-141930-16)). Revolving Credit Agreement, dated as of November 6, 2015, among Navient Corporation, as Lender, and each of the Trusts (incorporated by reference from Exhibit 99.2 to Form 8-K filed on November 13, 2015, by SLM Student Loan Trust 2010-1, as Issuer, and Navient Funding LLC, as depositor (File Nos. 333-141930 and 333-141930-16)).
